People v Snow (2021 NY Slip Op 03724)





People v Snow


2021 NY Slip Op 03724


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


513 KA 19-01436

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJALEN SNOW, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Matthew J. Doran, J.), rendered May 21, 2019. The judgment convicted defendant upon a plea of guilty of attempted rape in the first degree, burglary in the second degree, assault in the second degree and criminal possession of a weapon in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [1]). Even assuming, arguendo, that defendant did not validly waive his right to appeal, we nevertheless reject defendant's challenge to the severity of the sentence.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court